Citation Nr: 1549393	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-17 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA Department of Veterans Affairs (VA) disability compensation in the amount of $62,245.33, to include whether the overpayment was properly created.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to January 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2005 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that denied the Veteran's claim for waiver of recovery of an overpayment of VA disability compensation in the amount of $62,245.33.  

In June 2010, the Board remanded this appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In addition to requesting waiver of recovery of an overpayment of VA disability compensation in the amount of $62,245.33, the Veteran is essentially challenging the creation of the debt.  For example, in his March 2006 notice of disagreement, the Veteran indicated that payment of over $60,000 was excessive, unreasonable, unwarranted, and simply unjust.  

Currently, it is unclear from the record how the debt of $62,245.33 was actually calculated.  The December 2005 decision by the Committee on Waivers and Compromises indicated that steps were taken by the VA to terminate the Veteran's award, effective December 27, 2001, that the period of the overpayment was for the period from December 27, 2001 through July 30, 2005, and that such action resulted in a $62,245.33 overpayment.  However, the decision by the Committee on Waivers and Compromises also indicated that based on information received from the Veteran, action was taken to reinstate the Veteran's compensation benefits, effective August 31, 2005, and that a second adjustment increased the Veteran's compensation rate, effective December 1, 2001 through December 26, 2001.  It was noted that the amounts due the Veteran "for those two periods not of the original overpayment were withheld in order to partially collect the debt."  The decision by the Committee on Waivers and Compromises then again concluded that the amount to be considered for waiver was still $62,245.33.  

Other statements of record refer to a different overpayment amounts.  For example, in a March 2007 statement, the Veteran's representative referred to a current overpayment balance of $42,342.39.  A March 2006 report of contact indicated that the Veteran reported that he had an overpayment of $54,575.39, and that he did not understand the reason for the overpayment.  Further, a January 2006 statement from the RO noted that the balance of the Veteran's debt was $55,516.39.  The Board observes that there is no accounting in the file that shows how the Veteran's overpayment amount was calculated and, thus, the amount of the Veteran's debt.  A detailed accounting showing how the debt was calculated, and the amount of the debt found to have been validly created, must therefore be prepared, sent to the Veteran, and associated with the record.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

As part of the determination of whether the overpayment was properly calculated, it must be determined that the Veteran was in fact a fugitive felon.  Currently, it is unclear from the record whether the Veteran met the criteria to be deemed a "fugitive felon" for purposes of termination of VA compensation benefits.  

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.666(e)(2).  The term "felony" includes a high misdemeanor under the laws of a state which characterizes as high misdemeanor offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e)(3).

In June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B.  

The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

4901 - Escape 
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole 
8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: A judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  

The nature of the arrest warrant and whether there is a NCIC code indicating flight or a probation or parole violation is not clear.  On remand, the RO should attempt to obtain a copy of the outstanding warrant issued by the New York City police for the Veteran on July 24, 1986, as referred to in the December 2005 decision by the Committee on Waiver and Compromises, and any other documentation of any corresponding NCIC code.  

The Veteran contends, in part, that he is entitled to waiver of recovery of an overpayment of VA disability compensation because collection of the debt would result in undue hardship.  Assuming the debt is found to be valid, the next step would be to determine if a waiver of overpayment is warranted.  In order to determine if repayment of the debt would result in hardship to the Veteran, it is necessary that VA have information on the Veteran's financial status during the pertinent years.  As there are no recent reports of his financial status, the Board is unable to determine whether collection of the debt would result in undue hardship to the Veteran.  Accordingly, the Board finds that a remand is also necessary in order to obtain more current information as to the Veteran's financial status.  

Accordingly, the case is REMANDED for the following actions:  

1.  Prepare an audit that shows the total amount of the overpayment of VA disability compensation and how the overpayment was calculated.  A copy of the audit must be included in the claims file.  A copy of this audit must be sent to the Veteran.  

2.  Associate with the file a copy of the outstanding warrant issued by the New York City police for the Veteran on July 24, 1986, as well as any other information (to specifically include any NCIC offense code) reflecting the nature of the arrest warrant and the actions the Veteran may have taken upon becoming aware of the arrest warrant.  

3.  Obtain from the Veteran current Financial Status Reports dated since September 2005.  

4.  Finally, adjudicate the claim of whether the creation of an overpayment of VA disability compensation of $62,245.33 was properly created, and, if so, adjudicate the claim of entitlement to waiver of the recovery of the overpayment.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




